      Case 2:19-cv-00142-KS-MTP Document 41 Filed 05/08/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


VINCENT E. HENDERSON                                                 PLAINTIFF

v.                                      CIVIL ACTION NO. 2:19-CV-142-KS-MTP

HOWARD’S INC., et al.                                             DEFENDANTS



                        MEMORANDUM OPINION AND ORDER

      For the reasons below, the Court grants the Motions to Dismiss [29, 31] filed

by Defendants Sean Acker and Will Hayes. Plaintiff’s employment discrimination

claims against Acker and Hayes are dismissed with prejudice.

                                     I. BACKGROUND

      This is an employment discrimination case filed by an African-American man

employed as a welder by Howard Industries, Inc. (“Howard”). Plaintiff’s pleading is

somewhat unclear, but he apparently alleges that Defendants wrongfully accused

him of bullying a coworker and terminating his employment. He named Howard and

several individuals as Defendants. The charge of discrimination he filed with the

EEOC contains similar factual allegations. Plaintiff contends that he and a white

coworker engaged in the same behavior – arguing and trying to grab a tank at the

same time. Plaintiff alleges that while Howard initially suspended both of them, it

allowed the white employee to come back to work after two days, but fired Plaintiff

and put him on a “no-rehire” list.

      Two of the individual Defendants filed Motions to Dismiss [29, 31]. Plaintiff
      Case 2:19-cv-00142-KS-MTP Document 41 Filed 05/08/20 Page 2 of 4




filed a motion for an extension of time to respond to the motions, and the Court

granted an extension. Plaintiff failed to respond, and the motions are ripe for review.

                               II. STANDARD OF REVIEW

      To survive a motion to dismiss under Rule 12(b)(6), the “complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Great Lakes Dredge & Dock Co. LLC v. La. State, 624 F.3d 201,

210 (5th Cir. 2010). “To be plausible, the complaint’s factual allegations must be

enough to raise a right to relief above the speculative level.” Id. (punctuation omitted).

The Court must “accept all well-pleaded facts as true and construe the complaint in

the light most favorable to the plaintiff.” Id. But the Court will not accept as true

“conclusory allegations, unwarranted factual inferences, or legal conclusions.” Id.

Likewise, “a formulaic recitation of the elements of a cause of action will not do.”

PSKS, Inc. v. Leegin Creative Leather Prods., Inc., 615 F.3d 412, 417 (5th Cir. 2010)

(punctuation omitted). “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

                         III. ACKER MOTION TO DISMISS [29]

      First, Defendant Sean Acker argues that he can not be liable under Title VII

because he was not Plaintiff’s employer. “An ‘employer’ under Title VII is a ‘person in

an industry affecting commerce who has fifteen or more employees . . . .’” Oden v.

Oktibbeha County, 246 F.3d 458, 465 (5th Cir. 2001) (quoting 42 U.S.C. § 2000e(b)).

This definition “includes one or more individuals, governments, governmental
      Case 2:19-cv-00142-KS-MTP Document 41 Filed 05/08/20 Page 3 of 4




agencies, [or] political subdivisions . . . .” 42 U.S.C. § 2000e(a). A supervisor may be

“considered an ‘employer’ under Title VII if he wields the employer’s traditional

rights, such as hiring and firing.” Huckabay v. Moore, 142 F.3d 233, 241 (5th Cir.

1998). But if the supervisor exercises such power in their official – rather than

individual – capacity, it “is necessarily exercised . . . by a person who acts as an agent

of the corporate . . . body he represents. Because the wrongful acts are performed in

his official capacity, any recovery . . . must be against him in that capacity, not

individually.” Id.

      It is apparent from Plaintiff’s pleading and EEOC charge that Acker was

neither his employer nor a supervisor that wielded the traditional rights of an

employer. Rather, Acker was the coworker with whom Plaintiff had a disagreement.

Therefore, Acker can not be liable under Title VII, and Plaintiff’s claims against him

must be dismissed.

                         IV. HAYES MOTION TO DISMISS [31]

      Among other things, Defendant Will Hayes argues that Plaintiff failed to

exhaust his administrative remedies. Before seeking judicial relief under Title VII,

plaintiffs must “exhaust their administrative remedies by filing a charge of

discrimination with the Equal Employment Opportunity Commission within 180

days of the alleged discrimination.” Davis v. Fort Bend County, 893 F.3d 300, 303 (5th

Cir. 2018) (citing 42 U.S.C. § 2000e-5(e)(1)). “[A]n employee may not base a Title VII

claim on an action that was not previously asserted in a formal charge of

discrimination to the EEOC, or that could not reasonably be expected to grow out of
      Case 2:19-cv-00142-KS-MTP Document 41 Filed 05/08/20 Page 4 of 4




the charge of discrimination.” Filer v. Donley, 690 F.3d 643, 647 (5th Cir. 2012). The

“question is whether the charge has stated sufficient facts to trigger an EEOC

investigation, and to put an employer on notice of the existence and nature of the

charges against him.” Simmons-Myers v. Caesars Entm’t Corp., 515 F. App’x 269, 272-

73 (5th Cir. 2013).

      Plaintiff’s charge of discrimination with the EEOC does not include any

allegations concerning Hayes. Exhibit A, Henderson v. Howard Indus., Inc., No. 2:19-

CV-142-KS-MTP (S.D. Miss. Apr. 7, 2020), ECF No. 36-1. He did not identify Hayes

as his employer or as a supervisor. He did not even name Hayes in the EEOC charge.

Therefore, the Court concludes that the charge does not include sufficient facts to put

Hayes on notice that Plaintiff had charged him personally with any violations of Title

VII. Accordingly, Plaintiff did not exhaust his administrative remedies with respect

to his claims against Defendant Hayes, and the Court must dismiss them.

                                   V. CONCLUSION

      For these reasons, the Court grants Defendants’ Motions to Dismiss [29, 31].

Plaintiff’s claims against Defendants Sean Acker and Will Hayes are dismissed.

      SO ORDERED AND ADJUDGED this 8th day of May, 2020.

                                                           /s/
                                                          Keith Starrett
                                                            KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE
